Citation Nr: 0524682	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability secondary to service connected right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from January 1959 to 
January 1963.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2002, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in January 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The case was most recently considered by the Board in January 
2004, at which it was remanded for development.  The 
requested development having been completed, the case is now 
before the Board for final appellate review.


FINDING OF FACT

A left shoulder disability is not related, directly or 
otherwise, to service-connected postoperative avulsion of the 
rotator cuff of the right shoulder.


CONCLUSION OF LAW

A left shoulder disability is not proximately due to or the 
result of a service-connected right shoulder disability.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in July 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The July 2004 letter advised the 
veteran to let VA know if there is "any other evidence or 
information" that he thought would help support his claim. 
Further, the veteran has not alleged prejudicial error which 
had an affect on the essential fairness of the April 2002 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

It is noted that the original rating decision on appeal was 
in April 2002.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until July 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  A VA 
medical opinion addressing the question at issue also has 
been obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  
Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

In May 1995 the RO granted service connection for a right 
shoulder disability.

The essence of the veteran's contention is that his service 
connected right shoulder disability, postoperative rotator 
cuff avulsion, caused his left shoulder disability.  In 
reaching its decision, the Board has carefully reviewed all 
of the pertinent evidence of record, to include service 
medical records, VA treatment records, and treatment records 
from J.K., an orthopedic surgeon.

At the request of the Board, the veteran was examined by a 
fee-basis, board-certified orthopedist, C.H.T., M.D., in 
January 2005.  The report of this examination indicates that 
the veteran said he had primarily used his left upper 
extremity after injuring his right shoulder in service.  He 
had injured his left shoulder in 1999 trying to lift a 
washing machine onto a pick-up truck.  Following clinical 
examination and a review of the record, the diagnosis was 
left shoulder impingement, degenerative acromioclavicular 
arthrosis, rotator cuff tear.  It was believed medically 
probable that the left rotator cuff tear had occurred when 
the veteran lifted the washing machine, but that there was no 
specific relationship to the service-connected right shoulder 
disability.  The examiner added that rotator cuff tears are 
common as men age and that such tears may occur with even low 
levels of stress.  He concluded by saying there was not a 
good case for blaming the left rotator cuff tear on the 
service-connected right shoulder condition.  No medical 
opinion or other competent medical evidence to the contrary 
supporting the veteran's assertions has been submitted.

In reaching its decision, the Board has also considered the 
veteran's assertions regarding his claim.  However, it does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have a left shoulder disability related to 
the service-connected postoperative avulsion of the rotator 
cuff of the right shoulder, the claim of service connection 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left shoulder disability secondary to 
service connected right shoulder disability is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


